ICJ_116_ArmedActivities_COD_UGA_2005-12-19_JUD_01_ME_04_EN.txt. 327




             SEPARATE OPINION OF JUDGE ELARABY



  Agreement with the findings of the Court — Treatment by the Court of the
prohibition of the use of force — Failure to address the Democratic Republic of
the Congo’s claim of aggression — Centrality of this claim to the Democratic
Republic of the Congo’s case — Prohibition of aggression in international law
— General Assembly resolution 3314 (XXIX) — Authority of the Court to
determine whether there has been a violation of the prohibition of aggression —
Clear instance of aggression in the facts found to be established by the Court —
Relevance of the Court’s dicta in Nicaragua — Importance of consistency in the
Court’s jurisprudence.

   1. My vote in favour of the Judgment reflects my support for its con-
clusions. I do however deem it appropriate to place on record certain
considerations which I find absent in the Judgment. While I fully concur
with the Court’s findings that there were grave violations of the principle
of the non-use of force in international relations, I believe the Court
should have explicitly upheld the Democratic Republic of the Congo’s
claim that such unlawful use of force amounted to aggression.

   2. The issues arising in this case are manifold and complex, touching
upon some of the most sensitive questions of international law. The
Democratic Republic of the Congo has alleged that Uganda violated
Article 2, paragraph 4, of the Charter of the United Nations. It claims
that armed activities of Uganda constitute a breach of this general pro-
hibition of the use of force. It alleges furthermore that these armed activi-
ties constitute aggression.
   3. At each stage of the current proceedings, the Democratic Republic
of the Congo has emphasized the gravity of the use of force exercised by
Uganda in breach of its obligations under international law. In its Appli-
cation initiating proceedings in the instant case, the Democratic Republic
of the Congo alleges that :
      “this Application instituting proceedings against the Government of
      the Republic of Uganda, on account of acts of armed aggression per-
      petrated by Uganda on the territory of the Democratic Republic of
      the Congo, [is] in flagrant violation of the United Nations Charter
      and of the Charter of the Organization of African Unity.
         Such armed aggression by Ugandan troops on Congolese territory
      has involved inter alia violation of sovereignty and territorial integ-
      rity of the Democratic Republic of the Congo, violations of interna-
      tional humanitarian law and massive human rights violations.


163

328                 ARMED ACTIVITIES (SEP. OP. ELARABY)


         By the present Application the Democratic Republic of the Congo
      seeks to secure the cessation of the acts of aggression directed
      against it, which constitute a serious threat to peace and security
      in central Africa in general and in the Great Lakes Region in par-
      ticular.” (Application of the DRC, p. 5.)

  4. Furthermore, in its Memorial, the Democratic Republic of the
Congo declares :
        “Because all direct means of settling the dispute have failed, the
      Democratic Republic of the Congo is asking the Court to fulfil its
      role as guarantor of law, justice and peace and to condemn Uganda
      for the policy of aggression it has conducted against the Democratic
      Republic of the Congo since 2 August 1998.” (Memorial of the
      Democratic Republic of the Congo (MDRC), p. 6, para. 0.10.)
In its Memorial, the Applicant elaborates upon this, declaring that
“the gravity of the violation of the prohibition of the use of force” is
such as to make it “characterizable as aggression” (MDRC, pp. 176-179,
paras. 4.40-4.50). In its submissions, the Democratic Republic of the
Congo asks the Court to find “the principle of non-use of force in inter-
national relations, including the prohibition of aggression” (MDRC,
p. 273, para. 1) amongst the principles of international law violated by
Uganda.
  5. In its Reply to the Counter-Memorial of Uganda, the Democratic
Republic of the Congo once again emphasizes its claim of Ugandan
aggression :
      “[t]he wording [of the Democratic Republic of Congo’s Application]
      shows very clearly what the essential subject-matter of the Applica-
      tion is : the principle of Ugandan aggression. The details of that
      aggression, including the looting of natural resources and associated
      atrocities, are not considered in isolation, as separate acts.” (Reply
      of the Democratic Republic of the Congo (RDRC), p. 11, para. 1.16.)

In its presentation of the military intervention of Uganda, the Demo-
cratic Republic of the Congo states :
      “[g]iven the gravity of the Ugandan military intervention, the DRC
      concluded that it was faced with real aggression within the meaning
      of the definition given to this term by the General Assembly of the
      United Nations” (RDRC, p. 60, para. 2.01).
   6. In the course of the oral pleadings, the Democratic Republic of
the Congo reiterated its claim and referred to Ugandan military activi-
ties towards the Democratic Republic of the Congo and cited General
Assembly resolution 3314 (XXIX) on the definition of aggression.
   7. The activities alleged of Uganda generally — and especially the

164

329                ARMED ACTIVITIES (SEP. OP. ELARABY)


form and nature of its use of force — are extremely serious in nature.
The Court holds that :
        “The unlawful military intervention by Uganda was of such
      a magnitude and duration that the Court considers it to be a
      grave violation of the prohibition on the use of force expressed in
      Article 2, paragraph 4, of the Charter.” (Judgment, para. 165.)
   8. Thus while the Court uses exceptionally strong language to empha-
size the gravity of the use of force in this case, it fails to consider the
additional claim of the Democratic Republic of the Congo that such acts,
on account of their very seriousness as well as their specific characteris-
tics, constitute aggression. Aggression is the core and the very essence of
the use of force prohibited under Article 2, paragraph 4, of the Charter.
As the Preamble of the Definition of Aggression states, “aggression is the
most serious and dangerous form of the illegal use of force”.


   9. In view of the submissions of the Applicant, and the gravity of the
violations recognized by the Court, I feel it is incumbent upon the Court
to respond to the serious allegation put forward by the Democratic
Republic of the Congo that the activities of Uganda also constitute
aggression as prohibited under international law.
   10. Aggression is not a novel concept in international law. In the after-
math of the Second World War, the Nuremberg Tribunal stated that “to
initiate a war of aggression, therefore, is not only an international crime ;
it is the supreme international crime differing only from other war crimes
in that it contains within itself the accumulated evil of the whole” (Judg-
ment of 1 October 1946, Trial of the Major War Criminals before the
International Military Tribunal, Nuremberg, 14 November-1 October
1946, Vol. 1, p. 186). The founding of the United Nations was a land-
mark and a turning point in the outlawing of the use of force. The Char-
ter of the United Nations lays down, in Article 2, paragraph 4, a general
prohibition on “the threat and use of force” in States’ international rela-
tions. Article 39 confers upon the Security Council the authority to make
a determination of the “existence of any threat to the peace, breach of the
peace, or act of aggression” in order to make recommendations and take
action under other provisions of Chapter VII for the maintenance of
international peace and security.

    11. It does not follow however that the identification of aggression is
solely within the purview of the Security Council. The Court has con-
firmed the principle that the Security Council’s responsibilities relating to
the maintenance of international peace and security are “ ‘primary’ not
exclusive” (Certain Expenses of the United Nations (Article 17, Para-
graph 2, of the Charter), Advisory Opinion, I.C.J. Reports 1962, p. 163),
it is clear that aggression — as a legal as well as a political concept — can
be of equal concern to other competent organs of the United Nations,

165

330                 ARMED ACTIVITIES (SEP. OP. ELARABY)


including the Court as “the principal judicial organ of the United Nations”
(Art. 92, Charter of the United Nations). Although the term’s use in
political and popular discourse is often highly charged, it nevertheless
remains that aggression is a legal concept with legal connotations and
legal consequences, matters which fall clearly within the remit of the
Court, particularly when the circumstances of a case coming before the
Court call for a decision thereon. There is now general recognition that,
as Judge Lachs wrote in the Lockerbie cases,

      “the dividing line between political and legal disputes is blurred, as
      law becomes ever more frequently an integral part of international
      controversies” (Questions of Interpretation and Application of the
      1971 Montreal Convention arising from the Aerial Incident at Locker-
      bie (Libyan Arab Jamahiriya v. United Kingdom), Provisional Meas-
      ures, Order of 14 April 1992, I.C.J. Reports 1992, p. 27 ; Questions
      of Interpretation and Application of the 1971 Montreal Convention
      arising from the Aerial Incident at Lockerbie (Libyan Arab Jama-
      hiriya v. United States of America), Provisional Measures, Order of
      14 April 1992, I.C.J. Reports 1992, p. 139).

   12. The General Assembly and its subsidiary organs worked for many
years to achieve an appropriate and effective definition of what consti-
tutes aggression. The culmination of such efforts came with the adoption
of the General Assembly Declaration on the Definition of Aggression
(resolution 3314 (XXIX)). This resolution sets out a general definition of
the term in Article 1, while also citing a non-exhaustive list of situations
which amount to aggression in Article 3. Although this definition is not
without its problems and at the time certain Member States had reserva-
tions about certain aspects thereof, it was nonetheless adopted without a
vote by the General Assembly of the United Nations and marks a note-
worthy success in achieving by consensus a definition of aggression.

   13. The definition does not claim to be either completely exhaustive or
authoritative. Yet it does offer an invaluable guide to the scope of aggres-
sion and an elucidation of the meaning of this term in international rela-
tions. As the Preamble of the Declaration emphasizes,

      “the adoption of a definition of aggression ought to have the effect
      of deterring a potential aggressor, would simplify the determination
      of acts of aggression and the implementation of measures to sup-
      press them and would also facilitate the protection of the rights and
      lawful interests of, and the rendering of assistance to, the victim”.
  14. The Preamble to the Definition of Aggression in resolution 3314
(XXIX) also aptly clarifies that aggression “must be considered in the

166

331                 ARMED ACTIVITIES (SEP. OP. ELARABY)


light of all the circumstances of each particular case”. It is to this con-
sideration that I now turn. Examining the activities by Uganda against
the Democratic Republic of the Congo found to have taken place in the
current case, it is, in my view, clear that such activities amount to aggres-
sion. They fall clearly within the scope of Article 1 of the definition:

      “[a]ggression is the use of armed force by a State against the sov-
      ereignty, territorial integrity or political independence of another
      State, or in any other manner inconsistent with the Charter of the
      United Nations, as set out in this Definition”.
15. In the Nicaragua case, aggression was considered by the Court in the
context of an armed attack possibly giving rise to self-defence under cus-
tomary international law. Although the Court found in that case that no
such armed attack had been proven, the Court held that

      “[t]his description contained in Article 3, paragraph (g), of the Defi-
      nition of Aggression annexed to General Assembly resolution 3314
      (XXIX), may be taken to reflect customary international law” (Mili-
      tary and Paramilitary Activities in and against Nicaragua (Nicara-
      gua v. United States of America), Merits, Judgment, I.C.J. Reports
      1986, p. 103, para. 195).
   16. The gravity of the factual circumstances and context of the present
case dwarfs that of the Nicaragua case. The acknowledgment by the
Court of the customary international law status of the definition of
aggression is of considerable importance to the instant case and in par-
ticular to the Democratic Republic of the Congo’s claim that Uganda has
violated the prohibition of aggression in international law. Indeed the
definition of aggression applies a fortiori to the situation at hand : the full
force of the Charter provisions are applicable ; the nature and form of the
activities under consideration fall far more clearly within the scope of the
definition ; the evidence before the Court is more complete and both
Parties have been present at all stages of the proceedings.


   17. These factors, allied with the central position of this claim within
the Application and the pleadings of the Democratic Republic of the
Congo, require the Court to adhere to its judicial responsibility to adju-
dicate on a normative basis. The Court’s dicta on this point are of a
broader significance as they establish a normative test which should be
operational across the board. The same yardstick should be used in every
case to gauge the unlawful use of force by any State. Article 38 (b) of the
Statute mandates the Court to apply “international custom, as evidence
of a general practice accepted as law”. By dint of its dicta in the Nicara-
gua case, the Court should, in my view, have embarked on a determina-
tion as to whether the egregious use of force by Uganda falls within the

167

332                 ARMED ACTIVITIES (SEP. OP. ELARABY)


customary rule of international law as embodied in General Assembly
resolution 3314 (XXIX).

   18. Thus it was my expectation that the Court’s dicta in the Nicaragua
case, even if construed as obiter would be followed in the instant case by
qualifying the grave use of force by Uganda as amounting to aggression.
Rarely if ever has the Court been asked to pronounce upon a situation
where such grave violations of the prohibition of the use of force have
been committed. This makes it all the more important for the Court to
consider the question carefully and — in the light of its dicta in the Nica-
ragua case — to respond positively to the Democratic Republic of the
Congo’s allegation that Ugandan armed activities against and on its
territory amount to aggression and constitute a breach of its obligations
under international law.


   19. The consistency of the Court’s dicta and holdings should be
observed and maintained. It is appropriate to point out that the consist-
ency of the case law practice and jurisprudence of the Court is not con-
fined to the dispositif of the judgments. Shabtai Rosenne noted that there
is “general desire for consistency and stability in the Court’s case-law
when the Court is dealing with legal issues which have been before it in
previous cases” (The Law and Practice of the International Court, 1920-
1996, Vol. III, Procedure, 1997, p. 1610).
   The Court has emphasized this point in the case concerning the
Continental Shelf by noting that

      “the justice of which equity is an emanation, is not abstract justice
      but justice according to the rule of law ; which is to say that its appli-
      cation should display consistency and a degree of predictability ;
      even though it looks with particularity to the peculiar circumstances
      of an instant case, it also looks beyond it to principles of more
      general application” (Continental Shelf (Libyan Arab Jamahiriya/
      Malta), Judgment, I.C.J. Reports 1985, p. 39, para. 45).


As a general rule, such consistency has hitherto been maintained. On this
point, Judge Shahabuddeen remarked, the Court’s “jurisprudence has
developed in the direction of a strong tendency to adhere closely to pre-
vious holdings” (Precedent in the World Court, 1996, p. 238).

   20. As remarked at the outset, I concur with the Court’s findings in the
present case, including its finding relating to the use of force. I am
unable, however, to appreciate any compelling reason for the Court to
refrain from finding that Uganda’s actions did indeed amount to aggres-
sion. The International Court of Justice has not been conceived as a
penal court, yet its dicta have wide-ranging effects in the international

168

333               ARMED ACTIVITIES (SEP. OP. ELARABY)


community’s quest to deter potential aggressors and to overcome the cul-
ture of impunity. Given the centrality of the claim of aggression to the
Democratic Republic of the Congo’s Application as well as the serious-
ness of the violation of the use of force in the present case and the
broader importance of repressing aggression in international relations, I
have appended this separate opinion to respond fully to the Democratic
Republic of the Congo’s submission on this point.




                                            (Signed) Nabil ELARABY.




169

